Per Curiam.

The provisions of.the policy were unambiguous and the interpretation of the applicable provisions was not for the jury. The evidence established one continuing sickness for a 24-month period for which proof thereof was submitted by the insured to defendant. No claim was made that such sickness ceased to be disabling during that period. Defend*208ant’s payment for 24 months upon that continuing illness and claim discharged its obligation under the policy regardless of subsequent intervening other diseases for which no proper proof of claim was made and during which period no claim was made by the insured that he had recovered from the original illness or that it had diminished to the extent that it no longer disabled him.
The judgment should be reversed, with $30 costs, and judgment directed for defendant, with costs.
Concur — Heoht, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.